DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The specification filed 07/18/2022 is acknowledged.
The previous 35 USC 112(f) claim interpretation is withdrawn in light of the claim amendments except the previous 35 USC 112(f) claim interpretation regarding generic placeholder “unit” is maintained. 
Applicants arguments regarding the previous 35 USC 101 rejection have been fully considered and are not persuasive.  Applicants argue that “it can be seen…there are many claimed components listed as not being an abstract idea”; “This assertion is traversed when considering claim 1…which recite vehicle components and sensor interrelationships (e.g., structural location on the vehicle and relative sensor or detector monitoring of the noted attributes of the vehicle components).  This being external to the claimed signaling and frequency range features described above which, working together with the noted structural features, even further removes the claim 1 invention as being representative of an abstract idea”.  Applicants further argue that “independent claims represents a practical application that provides benefits not attainable by the prior art as in the ability to detect road surface conditions even when the vehicle is travelling substantially straight and/or substantially constant speed and/or with wheel not slipping…Thus, for this additional reason, all claims are submitted to be in full compliance with 35 USC 101 and not subject to any applicable judicial exception”.  Examiner respectfully disagrees.  As similarly recited in the previous office action, for example, but for an acceleration detector mounted on the vehicle body, road surface determination unit, and wherein the determination value is obtained by extracting a component of a predetermined frequency band from the acceleration detected by the acceleration detector, the determine a condition of a surface of a road, using a determination value and integrating the component in the context of this claim encompasses a person determining a road surface condition.  But for the mere data gathering and processing that is recited at a high level of generality, determining a condition of a surface of a road, using a determination value and integrating the component in the context of this claim encompasses a person solving a mathematical relationship for determining a road surface condition.  The computing and sensors are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components in a vehicle environment. Further, the additional elements amount to no more than mere instructions to apply the exception using generic computer components in a vehicle environment.  Furthermore, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For compact prosecution and provided support in Applicant’s specification, amending the claims to include controlling the vehicle in response to the determined condition of a surface of a road would appear at this time to overcome the 35 USC 101.  Accordingly, in light of the present claims, the previous 35 USC 101 rejection is maintained.
Applicants argument regarding prior art Kanbayashi have been fully considered but are not persuasive.  Applicants argue that “Kanbayashi (applied against each claim rejected above) reveals that it relies on a tire mounted sensor and thus fails to satisfy the mounting arrangement set out above…and is submitted not subject to repositioning, as that would lead to a loss of the relied upon tire compression (grounding)/spring-up (kicking features).” Examiner respectfully disagrees.  Applicant is reminded that claims are interpreted under their broadest reasonable interpretation.  Kanbayashi discloses that the level of the high frequency components is corrected based on the information related to the road surface condition; it is thus possible to estimate the road surface condition more accurately.  And, in addition, estimating the road surface condition for each wheel.  Applicant’s remaining arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the remaining arguments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 recites, a road surface determination unit configured to determine a condition of a surface of a road, using a determination value and integrating the component, as drafted, is an apparatus that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for an acceleration detector mounted on the vehicle body, road surface determination unit, and wherein the determination value is obtained by extracting a component of a predetermined frequency band from the acceleration detected by the acceleration detector, the determine a condition of a surface of a road, using a determination value and integrating the component in the context of this claim encompasses a person determining a road surface condition. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Similar rationale as claim 1 applies to independent apparatus claims 2, 17, and 18.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using an acceleration detector configured to detect an acceleration of a vehicle body, road surface determination unit, and wherein the determination value is obtained by extracting a component of a predetermined frequency band from the acceleration detected by the acceleration detector. The computing is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components in a vehicle environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an acceleration detector mounted on a vehicle body and configured to detect an acceleration of a vehicle body, road surface determination unit, and wherein the determination value is obtained by extracting a component of a predetermined frequency band from the acceleration detected by the acceleration detector, amounts to no more than mere instructions to apply the exception using generic computer components in a vehicle environment. The detector and units are recited at a high level of generality and merely automates the detecting, transmitting, extracting and determining steps, therefore acting as a generic computer to perform the abstract idea.  The image acquiring means and the computing unit are claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim(s) is/are not patent eligible.
Dependent claim(s) 3-16, 19-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception that do not integrate the judicial exception into a practical application.  The computing is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the detectors, the units, and the predetermined frequency band amounts to no more than mere instructions to apply the exception using generic computer components.  Therefore, dependent claims 3-16 are not patent eligible under the same rationale as provided for in the rejection of the above independent claim(s).
Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s specification [0077] describes that “even when the vehicle is traveling straight at a substantially constant vehicle speed with substantially no slipping of the tires, the condition of the road surface can be appropriately determined with a simple device configuration”; however, this does not sufficiently describe wherein the road surface determination unit determines the condition of the surface of the road only upon prerequisites of the vehicle being determined to be traveling both within a straight travel parameter and a constant speed parameter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  unit configured to determine… in claims 1-16, 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020032508 (“Uchino”) in view of US 20190185008 (“Kanbayashi”).
As per claim 1, Uchino discloses a road surface determination apparatus for a vehicle with a vehicle body, comprising: 
an acceleration detector that is mounted on the vehicle body and is configured to detect an acceleration in a direction of the vehicle body (see at least abstract, [0068]: acceleration sensor 6 (sprung vibration detecting device) is mounted on the vehicle body 1 to detect the vertical acceleration (sprung acceleration) M of the vehicle body 1 relative to the absolute coordinate system, [0141]); 
a road surface determination unit configured to determine a condition of a surface of a road, using a determination value obtained by extracting a component of a predetermined frequency from the acceleration detected by the acceleration detector (see at least abstract, [0144]: controller 7 executes a comparative operation using the ordinary road reference value and the rough road reference value as stated later to judge the road surface condition to be "ordinary road" or "rough road" according to the acceleration M. The judgment on the road surface condition is made by using the amplitude and vibration period (frequency) of the acceleration M, [0145]: At step S7B (time constant determination subroutine), as shown in FIG. 21, the controller 7 executes an operation (step S21) for judging the road surface condition, such as extraction of the amplitude and vibration period of the acceleration M, and judges whether or not the road surface condition is "ordinary road" (step S22) on the basis of the information (acceleration M) obtained at step S21, [0148]: If the road surface condition is judged to be "rough road" (i.e. the low-frequency component of the acceleration M is large)(YES) at step S24, the controller 7 executes the operation at step S25 and then returns to the main routine shown in FIG. 20.).
Uchino does not explicitly disclose a road surface determination unit configured to determine a condition of a surface of a road, using a determination value obtained by extracting a component of a predetermined frequency band from the acceleration detected by the acceleration detector and integrating the component.
However, Kanbayashi teaches a road surface determination apparatus for a vehicle with a vehicle body, comprising: 
an acceleration detector that is mounted on the vehicle and is configured to detect an acceleration in a direction of the vehicle body (see at least abstract, [0076]: the vibration waveform of the output voltage of the acceleration sensor 12 produced during one rotation of the tire 3 is acquired and the vibration waveform is divided into each region); and 
a road surface determination unit configured to determine a condition of a surface of a road, using a determination value obtained by extracting a component of a predetermined frequency band from the acceleration detected by the acceleration detector and integrating the component (see at least abstract, [0035]-[0036], [0051]-[0052]: the high frequency component level is calculated as an integrated voltage value by extracting the high frequency components from the output voltage of the acceleration sensor 12 and integrating the high frequency components extracted during the interval of the ground contact zone; the high frequency components of the frequency band fa to fb, in which it is assumed to change in correspondence to the road surface condition or the road surface μ, are extracted by filtering or the like and a voltage of the high frequency components in the frequency band fa to fb extracted by the frequency analysis is integrated to acquire the integrated voltage value, [0077]: for each region divided in step S100, the vibration of the output voltage waveform of the acceleration sensor 12 is frequency-analyzed. In step S120, the integrated voltage value of the high frequency components in the output voltage of the acceleration sensor 12 in each region is calculated by using the frequency analysis result of each region produced in step S110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Uchino by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.
Claim 17 recites similar subject matter and is rejected under the same rationale as Claim 1.
As per claim(s) 3, Uchino does not explicitly disclose the road surface determination unit determines that the road is a compacted-snow road when the determination value is greater than or equal to a predetermined threshold; the road surface determination unit determines that the road is a frozen road when the determination value is less than the threshold.  
However, Kanbayashi teaches wherein: 
the road surface determination unit determines that the road is a compacted-snow road when the determination value is greater than or equal to a predetermined threshold (see at least [0052]: in the pre-grounding region and the post-kicking region, the frequency components in the output voltage of the acceleration sensor 12, for example, the frequency components of 0.1 to 0.2 kHz, are not so large in case of the dry road and the wet road but large in case of the snow-compacted road. Therefore, by integrating the high frequency components of the output voltage of the acceleration sensor 12 to calculate the integrated voltage value in these regions, it is possible to discriminate road surfaces between the snow-compacted road and the other road and estimate the type of the road surface, [0059]: in the snow-compacted road, for example, the correction constant for the integrated voltage value is determined so that the corrected integrated voltage value becomes larger than the erroneous determination possibility range, [0078]: In case of determination of the snow-compacted road, it is possible to compare the integrated voltage values in the pre-grounding region and the post-kicking region with the threshold value. The road surface condition is determined to be the snow-compacted road and other than the snow-compacted road in case that the integrated voltage value is larger and smaller than the threshold value, respectively, Fig. 11); and 
the road surface determination unit determines that the road is a frozen road when the determination value is less than the threshold (see at least abstract, [0036]: level of the high frequency components included in the detection signal of the acceleration sensor 12 in the regions other than the ground contact zone indicates the type of the road surface whether it is a snow-compacted road or non-snow-compacted road such as the dry road and the frozen road, [0050]: which corresponds to the road surface condition such as the road surface μ. Further, it is also possible to detect a type of the road surface corresponding to the road surface μ as the road surface condition. For example, it is possible to determine the frozen road when the road surface μ is low, [0053]: For example, the road surface μ tends to be lower in case of the rainy weather or snow than in case of fine weather. Further, for example, on the frozen road, the high frequency components of the output voltage of the acceleration sensor 12 in the pre-grounding region and the post-kicking region tend to be larger than the dry road or the wet road, [0059]: the integrated voltage value of the frozen road may also be corrected. However, as shown in FIG. 11, as far as the integrated voltage value before correction is away from the erroneous determination possibility range, it is allowable not to correct the integrated voltage value. Therefore, in this case, it is possible to prevent the correction from being made by setting the correction constant to 1., [0081], Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Uchino by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.

Claim(s) 2, 4, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200262474 (“Varunjikar”) in view of US 20190185008 (“Kanbayashi”).

As per claim 2, Varunjikar discloses a road surface determination apparatus for a vehicle, comprising: 
an axial force sensor that is mounted on a tie rod of a steering device of the vehicle and is configured to detect an axial force of the tie rod (see at least abstract, [0066]: the technical solutions described herein facilitate calculating continuous road-friction coefficient (μ) using steering signals. A vehicle model is used to calculate a rack force as a function of μ that is being estimated continuously. The calculated rack force is compared with an estimated rack force from a steering observer or from a tie rod sensor. The road-friction coefficient is calculated using both rack forces. In one or more examples, the road-friction coefficient is updated only when learning enable conditions are met); and 
a road surface determination unit configured to determine a condition of a surface of a road, using a determination value obtained by the axial force detected by the axial force sensor (see at least [0066]: the technical solutions described herein facilitate calculating continuous road-friction coefficient (μ) using steering signals. A vehicle model is used to calculate a rack force as a function of μ that is being estimated continuously. The calculated rack force is compared with an estimated rack force from a steering observer or from a tie rod sensor. The road-friction coefficient is calculated using both rack forces. In one or more examples, the road-friction coefficient is updated only when learning enable conditions are met), but does not explicitly disclose a road surface determination unit configured to determine a condition of a surface of a road, using a determination value obtained by extracting a component of a predetermined frequency band from a sensor output by the sensor and integrating the component.
However, Kanbayashi teaches a road surface determination apparatus for a vehicle, comprising: 
a road surface determination unit configured to determine a condition of a surface of a road, using a determination value obtained by extracting a component of a predetermined frequency band from the acting force detected by the acting force detector and integrating the component (see at least abstract, [0035]-[0036], [0051]-[0052]: the high frequency component level is calculated as an integrated voltage value by extracting the high frequency components from the output voltage of the acceleration sensor 12 and integrating the high frequency components extracted during the interval of the ground contact zone; the high frequency components of the frequency band fa to fb, in which it is assumed to change in correspondence to the road surface condition or the road surface μ, are extracted by filtering or the like and a voltage of the high frequency components in the frequency band fa to fb extracted by the frequency analysis is integrated to acquire the integrated voltage value, [0076]: the vibration waveform of the output voltage of the acceleration sensor 12 produced during one rotation of the tire 3 is acquired and the vibration waveform is divided into each region, [0077]: for each region divided in step S100, the vibration of the output voltage waveform of the acceleration sensor 12 is frequency-analyzed. In step S120, the integrated voltage value of the high frequency components in the output voltage of the acceleration sensor 12 in each region is calculated by using the frequency analysis result of each region produced in step S110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Varunjikar by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.
Claim 18 recites similar subject matter and is rejected under the same rationale as Claim 2.

As per claim(s) 4, Varunjikar does not explicitly disclose the road surface determination unit determines that the road is a compacted-snow road when the determination value is greater than or equal to a predetermined threshold; the road surface determination unit determines that the road is a frozen road when the determination value is less than the threshold.  
However, Kanbayashi teaches wherein: 
the road surface determination unit determines that the road is a compacted-snow road when the determination value is greater than or equal to a predetermined threshold (see at least [0052]: in the pre-grounding region and the post-kicking region, the frequency components in the output voltage of the acceleration sensor 12, for example, the frequency components of 0.1 to 0.2 kHz, are not so large in case of the dry road and the wet road but large in case of the snow-compacted road. Therefore, by integrating the high frequency components of the output voltage of the acceleration sensor 12 to calculate the integrated voltage value in these regions, it is possible to discriminate road surfaces between the snow-compacted road and the other road and estimate the type of the road surface, [0059]: in the snow-compacted road, for example, the correction constant for the integrated voltage value is determined so that the corrected integrated voltage value becomes larger than the erroneous determination possibility range, [0078]: In case of determination of the snow-compacted road, it is possible to compare the integrated voltage values in the pre-grounding region and the post-kicking region with the threshold value. The road surface condition is determined to be the snow-compacted road and other than the snow-compacted road in case that the integrated voltage value is larger and smaller than the threshold value, respectively, Fig. 11); and 
the road surface determination unit determines that the road is a frozen road when the determination value is less than the threshold (see at least abstract, [0036]: level of the high frequency components included in the detection signal of the acceleration sensor 12 in the regions other than the ground contact zone indicates the type of the road surface whether it is a snow-compacted road or non-snow-compacted road such as the dry road and the frozen road, [0050]: which corresponds to the road surface condition such as the road surface μ. Further, it is also possible to detect a type of the road surface corresponding to the road surface μ as the road surface condition. For example, it is possible to determine the frozen road when the road surface μ is low, [0053]: For example, the road surface μ tends to be lower in case of the rainy weather or snow than in case of fine weather. Further, for example, on the frozen road, the high frequency components of the output voltage of the acceleration sensor 12 in the pre-grounding region and the post-kicking region tend to be larger than the dry road or the wet road, [0059]: the integrated voltage value of the frozen road may also be corrected. However, as shown in FIG. 11, as far as the integrated voltage value before correction is away from the erroneous determination possibility range, it is allowable not to correct the integrated voltage value. Therefore, in this case, it is possible to prevent the correction from being made by setting the correction constant to 1., [0081], Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Varunjikar by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.

Claim(s) 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Kanbayashi in view of US 20020088518 (“Dufournier”).

As per claim(s) 5, 7, Uchino does not explicitly disclose wherein the predetermined frequency band is from 20 to 100 Hz. 
Kanbayashi teaches specific frequency bands (see at least abstract, Fig. 11) but does not explicitly disclose wherein the predetermined frequency band is from 20 to 100 Hz. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Uchino by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.
However, Dufournier teaches wherein the predetermined frequency band is from 20 to 100 Hz (see at least abstract, [0087]: corresponding frequencies, for a wide range of speeds of the vehicle, are found in the frequency band where the vibrations of the insert can be transmitted to the chassis of the vehicle by the different suspension elements. Said band usually lies between 10 and 200 Hz, claim 16, claim 24: the first frequency band or bands lie between 20 and 100 Hz.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to propose the invention as disclosed by Uchino by incorporating the teachings of Dufournier in order to improve safety.
Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar in view of Kanbayashi in view of US 20020088518 (“Dufournier”).

As per claim(s) 6, 8, Varunjikar does not explicitly disclose wherein the predetermined frequency band is from 20 to 100 Hz. 
Kanbayashi teaches specific frequency bands (see at least abstract, Fig. 11) but does not explicitly teach wherein the predetermined frequency band is from 20 to 100 Hz. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Varunjikar by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.
However, Dufournier teaches wherein the predetermined frequency band is from 20 to 100 Hz (see at least abstract, [0087]: corresponding frequencies, for a wide range of speeds of the vehicle, are found in the frequency band where the vibrations of the insert can be transmitted to the chassis of the vehicle by the different suspension elements. Said band usually lies between 10 and 200 Hz, claim 16, claim 24: the first frequency band or bands lie between 20 and 100 Hz.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to propose the invention as disclosed by Varunjikar by incorporating the teachings of Dufournier in order to improve safety.

Claim(s) 9, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Kanbayashi in view of US 20190161085 (“Dudar”).
As per claim(s) 9, 11, Uchino does not explicitly disclose an icy or snowy road determination unit configured to determine whether a vehicle is traveling on an icy or snowy road; herein the road surface determination unit determines the condition of the surface of the road only upon a prerequisite that the vehicle is determined to be traveling on an icy or snowy road. 
Kanbayashi teaches 
an icy or snowy road determination unit configured to determine whether a vehicle is traveling on an icy or snowy road (see at least abstract, [0036]: level of the high frequency components included in the detection signal of the acceleration sensor 12 in the regions other than the ground contact zone indicates the type of the road surface whether it is a snow-compacted road or non-snow-compacted road such as the dry road and the frozen road).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Uchino by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.
Kanbayashi does not explicitly teach wherein the road surface determination unit determines the condition of the surface of the road only upon a prerequisite that the vehicle is determined to be traveling on an icy or snowy road.
However, Dudar teaches wherein the road surface determination unit determines the condition of the surface of the road only upon a prerequisite that the vehicle is determined to be traveling on an icy or snowy road (see at least abstract, [0009]: Vehicles operating in adverse weather conditions can determine a snow level based on acquired video image data and use the snow level to predict vehicle operation on snow-covered roadways).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to propose the invention as disclosed by Uchino by incorporating the teachings of Dudar in order to provide accurate data regarding the vehicle’s environment.

As per claim(s) 13, 15, Uchino does not explicitly disclose wherein the icy or snowy road determination unit determines whether the vehicle is traveling on an icy or snowy road based on an image obtained by imaging a surface of a road ahead of the vehicle. 
Kanbayashi does teach determination likely to be made erroneously (see at least abstract, [0058]-[0059]) but does not explicitly teach wherein the icy or snowy road determination unit determines whether the vehicle is traveling on an icy or snowy road based on an image obtained by imaging a surface of a road ahead of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Uchino by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.
However, Dudar teaches wherein the icy or snowy road determination unit determines whether the vehicle is traveling on an icy or snowy road based on an image obtained by imaging a surface of a road ahead of the vehicle (see at least abstract, [0009]: Vehicles operating in adverse weather conditions can determine a snow level based on acquired video image data and use the snow level to predict vehicle operation on snow-covered roadways).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to propose the invention as disclosed by Uchino by incorporating the teachings of Dudar in order to provide accurate data regarding the vehicle’s environment.

Claim(s) 10, 12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar in view of Kanbayashi in view of US 20190161085 (“Dudar”).
As per claim(s) 10, 12, Varunjikar does not explicitly disclose an icy or snowy road determination unit configured to determine whether a vehicle is traveling on an icy or snowy road; herein the road surface determination unit determines the condition of the surface of the road only upon a prerequisite that the vehicle is determined to be traveling on an icy or snowy road. 
Kanbayashi teaches 
an icy or snowy road determination unit configured to determine whether a vehicle is traveling on an icy or snowy road (see at least abstract, [0036]: level of the high frequency components included in the detection signal of the acceleration sensor 12 in the regions other than the ground contact zone indicates the type of the road surface whether it is a snow-compacted road or non-snow-compacted road such as the dry road and the frozen road).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Varunjikar by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.
Kanbayashi does not explicitly teach wherein the road surface determination unit determines the condition of the surface of the road only upon a prerequisite that the vehicle is determined to be traveling on an icy or snowy road.
However, Dudar teaches wherein the road surface determination unit determines the condition of the surface of the road only upon a prerequisite that the vehicle is determined to be traveling on an icy or snowy road (see at least abstract, [0009]: Vehicles operating in adverse weather conditions can determine a snow level based on acquired video image data and use the snow level to predict vehicle operation on snow-covered roadways).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to propose the invention as disclosed by Varunjikar by incorporating the teachings of Dudar in order to provide accurate data regarding the vehicle’s environment.

As per claim(s) 14, 16, Varunjikar does not explicitly disclose wherein the icy or snowy road determination unit determines whether the vehicle is traveling on an icy or snowy road based on an image obtained by imaging a surface of a road ahead of the vehicle. Kanbayashi does teach determination likely to be made erroneously (see at least abstract, [0058]-[0059]) but does not explicitly disclose wherein the icy or snowy road determination unit determines whether the vehicle is traveling on an icy or snowy road based on an image obtained by imaging a surface of a road ahead of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Varunjikar by incorporating the teachings of Kanbayashi in order to estimate the road surface condition more accurately.
However, Dudar teaches wherein the icy or snowy road determination unit determines whether the vehicle is traveling on an icy or snowy road based on an image obtained by imaging a surface of a road ahead of the vehicle (see at least abstract, [0009]: Vehicles operating in adverse weather conditions can determine a snow level based on acquired video image data and use the snow level to predict vehicle operation on snow-covered roadways).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to propose the invention as disclosed by Varunjikar by incorporating the teachings of Dudar in order to provide accurate data regarding the vehicle’s environment.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino in view of Kanbayashi in view of US 20180093565 (“Kondo”).

As per claim(s) 19, Uchino and Kanbayashi do not explicitly disclose wherein the road surface determination unit determines the condition of the surface of the road only upon prerequisites of the vehicle being determined to be traveling both within a straight travel parameter and a constant speed parameter. 
However, Kondo teaches wherein the road surface determination unit determines the condition of the surface of the road only upon prerequisites of the vehicle being determined to be traveling both within a straight travel parameter and a constant speed parameter (see at least abstract, [0007], [0010], [0051]: A coefficient of road surface friction is estimated to be higher than at least the calculated μ value, when the four-wheel-drive vehicle 1 is traveling straight forward at a substantially constant speed and none of the right and left front wheels 182, 181 and the right and left rear wheels 192, 191 is slipping (this state will be referred to as a “steady traveling state”)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to propose the invention as disclosed by Uchino by incorporating the teachings of Kondo in order to appropriately determine a road surface condition when the four-wheel-drive vehicle is in a steady traveling state.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar in view of Kanbayashi in view of US 20180093565 (“Kondo”).

As per claim(s) 20, Varunjikar and Kanbayashi do not explicitly disclose wherein the road surface determination unit determines the condition of the surface of the road only upon prerequisites of the vehicle being determined to be traveling both within a straight travel parameter and a constant speed parameter. 
However, Kondo teaches wherein the road surface determination unit determines the condition of the surface of the road only upon prerequisites of the vehicle being determined to be traveling both within a straight travel parameter and a constant speed parameter (see at least abstract, [0007], [0010], [0051]: A coefficient of road surface friction is estimated to be higher than at least the calculated μ value, when the four-wheel-drive vehicle 1 is traveling straight forward at a substantially constant speed and none of the right and left front wheels 182, 181 and the right and left rear wheels 192, 191 is slipping (this state will be referred to as a “steady traveling state”)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to propose the invention as disclosed by Varunjikar by incorporating the teachings of Kondo in order to appropriately determine a road surface condition when the four-wheel-drive vehicle is in a steady traveling state.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668